08/23/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 22-0005


                                       PR 22-0005                               L- ..; .3
                                                                             AUG 2 3 2022
                                                                        Bowen Greenwood
 IN RE THE MOTION OF CANDACE C. HERLING FOR                           Clerk of Supreme Coun
                                                                         State of lvinntana
 ADMISSION TO THE BAR OF THE STATE OF                                ORD ER
 MONTANA



       Candace C. Herling has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Herling has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on rnotion
under Rule V. Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirernents as set forth by the Bar Admissions
Administrator, Candace C. Herling rnay be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be rnade by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                 ,ct-- 6
      DATED this Z3 "Hy of August, 2022.


                                                            1/#12,e)e
                                                             Chief Justice
.---) li
   fiJustices
      l AJt.,.